Exhibit 10.1

 

2009 REVOLVING LINE OF CREDIT NOTE

 

$2,000,000

 

Dated: August 10, 2009

 

Lime Energy Co., a Delaware corporation (the “Company”), for value received,
promises to pay to Richard P. Kiphart (“Noteholder”), the principal amount of
Two Million Dollars ($2,000,000.00) (the “Maximum Principal Amount”), or so much
thereof as may be advanced and be outstanding, together with interest thereon,
to be computed on each advance from the date of its disbursement as set forth
herein.  This Note is issued pursuant to that certain 2009 Note Issuance
Agreement (“Issuance Agreement”) dated of even date herewith, by and between the
Company and Noteholder, and the obligation of the Noteholder to make advances is
subject to the Company’s compliance with the conditions set forth in the
Issuance Agreement.

 

Noteholder authorizes the Company to record on the grid sheet accompanying this
Note (the “Grid Sheet”) all advances, repayments, prepayments and the unpaid
principal balance from time to time.  Noteholder agrees that, in the absence of
manifest error, the record kept by the Company on the Grid Sheet shall be
conclusive evidence of the matters recorded, provided that the failure of the
Company to record or correctly record any amount or date shall not affect the
obligation of the Company to pay the outstanding principal balance of the
advances and the interest thereon in accordance with this Note.

 

The following is a statement of the rights of Noteholder and the conditions to
which this Note is subject, and to which Noteholder, by the acceptance of this
Note, agrees:

 

1.                                       Payment of Principal and Interest.

 

1.1                                 Interest.  The outstanding principal balance
hereunder shall bear interest at the rate of seventeen percent (17%) per annum
with twelve percent (12%) per annum payable in cash (the “Current Interest”) and
the remaining five percent (5%) per annum to be capitalized (the “Capitalized
Interest”).  The Current Interest shall be payable on the first day of each
calendar quarter, commencing on October 1, 2009, and continuing until the
principal balance hereunder shall have been paid in full.  The Capitalized
Interest shall be added to the then outstanding principal balance of this Note
on the first calendar day of each calendar quarter that this Note remains
outstanding (the “Capitalized Interest”) and shall be due and payable on the
Maturity Date (as hereinafter defined) or on such other date as may be required
hereby.  As used herein, references to the “principal balance” shall include
Capitalized Interest.  For the avoidance of doubt, Capitalized Interest shall
bear interest at the same interest rate and shall be payable on the same terms
as principal advanced by the Noteholder.  Capitalized Interest and Current
Interest shall be calculated based on a 365-day year for the actual number of
days elapsed.  Without limiting the foregoing, the Company shall be obligated to
pay a minimum of three (3) months’ Current Interest and Capitalized Interest on
the principal amount of each advance from the date of its disbursement to the
Company unless such advance shall be repaid in three (3) months or more from the
date of its disbursement.

 

1.2                                 Principal.  The entire outstanding principal
balance and all accrued and unpaid interest shall be immediately due and payable
on February 10, 2010 (the “Maturity Date”).

 

1.3                                 Borrowing and Repayment.  The Company may
from time to time during the term of this Note borrow, partially or wholly,
repay its outstanding borrowings, and reborrow, subject to all of the
limitations, terms and conditions of this Note; provided, however, that the
total outstanding borrowings under this Note shall not at any time exceed the
Maximum Principal Amount. The outstanding principal balance of

 

--------------------------------------------------------------------------------


 

this Note, together with all accrued but unpaid interest, including, without
limitation, all Capitalized Interest, shall be due and payable in full on the
Maturity Date.

 

1.4                                 Business Purpose: Usury Savings Clause. 
This Note is being issued for business purposes.  The Company and Noteholder
intend to comply at all times with applicable usury laws.  If at any time such
laws would render usurious any amounts due under this Note under applicable law,
then it is the Company’s and Noteholder’s express intention that the Company not
be required to pay interest on this Note at a rate in excess of the maximum
lawful rate, that the provisions of this Section 1.4 shall control over all
other provisions of this Note which may be in apparent conflict hereunder, that
such excess amount shall be immediately credited to the principal balance of
this Note (or, if this Note has been fully paid, refunded by Noteholder to the
Company), and the provisions hereof shall be immediately reformed and the
amounts thereafter decreased, so as to comply with the then applicable usury
law, but so as to permit the payment of the maximum amount otherwise due under
this Note.

 

1.5                                 Application of Payments.  Payments by the
Company shall be applied first to any and all accrued interest through the
payment date and second to the unpaid principal balance.

 

2.                                       Unused Funds Fee.  The Company agrees
to pay to Noteholder a fee (the “Unused Funds Fee”) calculated by multiplying
(a) seven percent (7%) times (b) the daily amount by which the Maximum Principal
Amount exceeds the outstanding advances made to the Company, excluding
Capitalized Interest, dividing the product by (c) 365 and then multiplying the
quotient by (d) the number of days in such calendar quarter.  The Unused Funds
Fee shall be payable quarterly in arrears on the first Business Day (as
hereinafter defined) of each calendar quarter for the immediately preceding
calendar quarter commencing on the first such date following the date hereof,
with a final payment on the Maturity Date or any earlier date on which all
amounts payable hereunder become due pursuant to the terms hereof.  Any Unused
Funds Fee that shall not be paid by the tenth (10th) day of each calendar
quarter shall accrue interest at the rate of seventeen percent (17%) per annum
until paid in full together with such accrued interest.  “Business Day” shall
mean any day, other than a Saturday, Sunday, a day that is a legal holiday under
the laws of the State of Illinois or any other day on which banking institutions
located in Chicago, Illinois are authorized or required by law or other
governmental action to close.

 

3.                                       Termination Fee.  In the event, and on
the date (the “Termination Date”), that the Company delivers written notice to
Noteholder terminating the lending relationship evidenced by this Note prior to
the Maturity Date, the Company agrees to pay a termination fee to the Noteholder
(the “Termination Fee”) equal to the difference (if positive) between
(i) Seventy Thousand Dollars ($70,000.00), and (ii) the sum of the aggregate
Unused Funds Fee and the amount of Current Interest and Capitalized Interest
actually received by Noteholder determined as of the Termination Date.

 

4.                                       [Intentionally Omitted].

 

5.                                       Events of Default.

 

5.1                                 Definition.  For purposes of this Note, an
“Event of Default” shall be deemed to have occurred if:

 

(a)                                  the Company fails to pay within ten
(10) days after written demand the Current Interest or Unused Funds Fee then due
and payable on this Note; or

 

--------------------------------------------------------------------------------


 

(b)                                 the Company fails to pay in full the
principal balance (including, without limitation, the Capitalized Interest)
outstanding together with accrued but unpaid interest thereon on the Maturity
Date; or

 

(c)                                  the Company fails to pay the Termination
Fee on the Termination Date; or

 

(d)                                 the Company makes an assignment for the
benefit of creditors or admits in writing its inability to pay its debts
generally as they become due; or an order, judgment or decree is entered
adjudicating the Company bankrupt or insolvent; or any order for relief with
respect to the Company is entered under the Federal Bankruptcy Code; or the
Company petitions or applies to any tribunal for the appointment of a custodian,
trustee, receiver or liquidator of the Company, or of any substantial part of
the assets of the Company, or commences any proceeding relating to the Company
under bankruptcy reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction; or any such petition or
application is filed, or any such proceeding is commenced, against the Company
and such petition, application or proceeding is not dismissed within sixty (60)
days, or

 

(e)                                  the Company sells all or substantially all
of its assets.

 

5.2                                 Consequences of an Event of Default.  If any
Event of Default has occurred and is continuing, Noteholder may declare all or
any portion of the outstanding principal balance of this Note (together with all
accrued interest and all other amounts due and payable with respect to this
Note) to be immediately due and payable and may demand, by written notice
delivered to the Company, immediate payment of all or any portion of the
outstanding principal balance of this Note (together with all such other amounts
then due and payable under this Note).

 

6.                                       Waiver.  The Company waives
presentment, demand for performance, notice of nonperformance, protest, notice
of protest, and notice of dishonor.  No delay on the part of Noteholder in
exercising any right hereunder shall operate as a waiver of such right under
this Note.

 

7.                                       Collection.  If the indebtedness
represented by this Note or any part thereof is collected at law or in equity or
in bankruptcy, receivership or other judicial proceedings or if this Note is
placed in the hands of attorneys for collection after default, the Company
agrees to pay, in addition to the principal and interest payable hereon,
reasonable attorneys’ fees and costs incurred by Noteholder.

 

8.                                       Security.  The Company’s obligations
under this Note are secured by that certain 2009 Security Agreement dated as of
the date hereof made by the Company in favor of the Noteholder.

 

9.                                       General Provisions.

 

9.1                                 Notices.  Any notice, request, demand or
other communication required or permitted hereunder shall be in writing and
shall be deemed to have been duly given (a) three (3) days after being sent by
registered or certified mail, return receipt requested, or (b) on the first
Business Day after being deposited with a nationally recognized overnight
delivery service for next Business Day delivery, or (c) when personally
delivered, in each case with all postage and fees prepared and addressed, as the
case may be, to Noteholder c/o William Blair & Co. LLC, 222 West Adams Street,
Chicago, Illinois 60606, or to the Company at the address below its name on the
signature page hereof, or to such other person or address as either party shall
designate to the other from time to time in writing delivered in like manner.

 

9.2                                 Amendment.  The provisions of this Note may
be amended only by written agreement of the Company and Noteholder.

 

--------------------------------------------------------------------------------


 

9.3                                 Severability; Headings.  In case any
provision of this Note shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
effected or impaired thereby, unless to do so would deprive Noteholder or the
Company of a substantial part of its bargain.  AH headings used herein are used
for convenience only and shall not be used to construe or interpret this Note.

 

9.4                                 Entire Agreement: Changes.  This Note
contains the entire agreement between the parties hereto superseding and
replacing any prior agreement or understanding relating to the subject matter
hereof.  Neither this Note nor any term hereof may be changed, waived,
discharged or terminated orally but, except as provided in Section 9.2 above,
only by an instrument in writing signed by the party against which enforcement
of the change, waiver, discharge or termination is sought.

 

9.5                                 Successors and Assigns.  This Note shall be
binding upon the Company’s successors and assigns.

 

9.6                                 Remedies Cumulative.  The Noteholder’s
rights and remedies set forth in this Note are not intended to be exhaustive and
the exercise by Noteholder of any right or remedy does not preclude the exercise
of any other rights or remedies that may now or subsequently exist in law or in
equity or by statute or otherwise.

 

9.7                                 Governing Law.  This Note shall be construed
and enforced in accordance with, and governed by, the internal laws of the State
of Illinois, excluding that body of law applicable to conflicts of law.

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name as
of the date first written above.

 

 

LIME ENERGY CO., a Delaware corporation

 

 

 

 

 

By:

/s/ Jeffrey R. Mistarz

 

Name:

Jeffrey R. Mistarz

 

Title:

Executive Vice President and
Chief Financial Officer

 

Address:

1280 Landmeier Road
Elk Grove, Illinois 60007
Attn: Chief Financial Officer
Facsimile: (847) 437-4969

 

--------------------------------------------------------------------------------


 

GRID SHEET FOR

2009 REVOLVING LINE OF CREDIT NOTE

 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Advance

 

Amount of
Principal Paid

 

Unpaid Principal
Balance

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------